Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 1 of 27 PageID 2039




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 ANDREW MICHAEL GOMEZ,

                  Petitioner,

 vs.                                               Case No. 3:17-cv-1172-BJD-MCR

 SECRETARY, FLORIDA DEPARTMENT
 OF CORRECTIONS, et al.,

                     Respondents.


                                        ORDER

                                I.   INTRODUCTION

       Petitioner Andrew Michael Gomez filed a Petition Under 28 U.S.C. §

 2254 for Writ of Habeas Corpus By a Person in State Custody (Doc. 1). He is

 proceeding on a Second Amended Petition (Petition) (Doc. 22). He challenges

 his state court (Duval County) conviction for two counts of murder in the

 second degree. Respondents filed an Answer in Response to Order to Show

 Cause (Response) (Doc. 24).1 Petitioner filed a Reply (Doc. 29). See Order




 1Respondents filed an Appendix (Doc. 24). In this opinion, the Court references the page
 numbers assigned by the electronic filing system.
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 2 of 27 PageID 2040



 (Doc. 8).   Petitioner calculates the Petition is timely.         Petition at 15.

 Respondents do not counter this contention.

                            II.   EVIDENTIARY HEARING

       “In a habeas corpus proceeding, the burden is on the petitioner to

 establish the need for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of

 Corr., 834 F.3d 1299, 1318 (11th Cir. 2016) (citations omitted), cert. denied,

 137 S. Ct. 2245 (2017). To be entitled to an evidentiary hearing, the petitioner

 must allege “facts that, if true, would entitle him to relief.” Martin v. United

 States, 949 F.3d 662, 670 (11th Cir.) (quoting Aron v. United States, 291 F.3d

 708, 715 (11th Cir. 2002)) (citation omitted), cert. denied, 141 S. Ct. 357 (2020).

 See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)

 (opining a petitioner bears the burden of establishing the need for an

 evidentiary hearing with more than speculative and inconcrete claims of need),

 cert. denied, 565 U.S. 1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351

 (11th Cir. 1982) (same).

       If the allegations are contradicted by the record, patently frivolous, or

 based upon unsupported generalizations, the court is not required to conduct

 an evidentiary hearing.      Martin, 949 F.3d at 670 (quotation and citation

 omitted). In this case, the pertinent facts are fully developed in this record or



                                         2
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 3 of 27 PageID 2041



 the record otherwise precludes habeas relief; 2 therefore, the Court can

 "adequately      assess    [Petitioner's]       claim[s]   without   further   factual

 development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert.

 denied, 541 U.S. 1034 (2004). Petitioner has not met his burden as the record

 refutes the asserted factual allegations or otherwise precludes habeas relief.

 Therefore, the Court finds Petitioner is not entitled to an evidentiary hearing.

 Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                               III.   HABEAS REVIEW

       In a federal habeas proceeding, a reviewing court asks whether the

 petitioner is detained “in violation of the Constitution or laws or treaties of the

 United States.”      28 U.S.C. § 2241(c)(3).        The Antiterrorism and Effective

 Death Penalty Act (AEDPA) governs a state prisoner's federal petition for

 habeas corpus and “restricts the power of federal courts to grant writs of

 habeas corpus based on claims that were ‘adjudicated on the merits’ by a state

 court.”   Shinn v. Kayer, 141 S. Ct. 517, 520 (2020) (per curiam).             See 28

 U.S.C. § 2254; Sealey v. Warden, Ga. Diagnostic Prison, 954 F.3d 1338, 1354

 (11th Cir. 2020) (citation omitted) (acknowledging the deferential framework

 of AEDPA for evaluating issues previously decided in state court), petition for




 2 The state court conducted a post-conviction evidentiary hearing and Petitioner was
 represented by counsel. (Doc. 24-2 at 284-85).
                                             3
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 4 of 27 PageID 2042




 cert. filed, (U.S. Nov. 6, 2020); Shoop v. Hill, 139 S. Ct. 504, 506 (2019) (per

 curiam) (recognizing AEDPA imposes “important limitations on the power of

 federal courts to overturn the judgments of state courts in criminal cases").

       Using this framework:

             [federal courts] are prohibited from granting a state
             prisoner’s habeas corpus petition unless the relevant
             state court decision on the merits of the petitioner’s
             claim ‘was contrary to, or involved an unreasonable
             application of, clearly established Federal law, as
             determined by the Supreme Court of the United
             States,’ or (2) ‘was based on an unreasonable
             determination of the facts in light of the evidence
             presented in the State court proceeding.’

 James v. Warden, Holman Corr. Facility, 957 F.3d 1184, 1190 (11th Cir. 2020)

 (quoting 28 U.S.C. § 2254(d)(1)-(2)), cert. denied, No. 20-708, 2021 WL 769704

 (U.S. Mar. 1, 2021). This is a high hurdle, not easily surmounted:

                   A decision is “contrary to” clearly established
             federal law if the state court applied a rule that
             contradicts governing Supreme Court precedent, or if
             it reached a different conclusion than the Supreme
             Court did in a case involving materially
             indistinguishable facts. Williams v. Taylor, 529 U.S.
             362, 412-13, 120 S. Ct. 1495, 146 L.Ed.2d 389 (2000).
             A state court decision involves an “unreasonable
             application” of clearly established federal law if the
             court identifies the correct legal principle but applies
             it unreasonably to the facts before it. Id. “The question
             under AEDPA is not whether a federal court believes
             the state court’s determination was incorrect but
             whether that determination was unreasonable – a
             substantially higher threshold.”              Schriro v.

                                        4
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 5 of 27 PageID 2043




             Landrigan, 550 U.S. 465, 127 S. Ct. 1933, 167 L.Ed.2d
             836 (2007).


 James, 957 F.3d at 1190-91.       Indeed, if the state court applied clearly

 established federal law to reasonably determined facts when determining a

 claim on its merits, “a federal habeas court may not disturb the state court’s

 decision unless its error lies ‘beyond any possibility for fairminded

 disagreement.’” Kayer, 141 S. Ct. at 520 (quoting Harrington v. Richter, 562

 U.S. 86, 103 (2011)).

       A state court's finding of fact, whether a state trial court or appellate

 court, is entitled to a presumption of correctness under 28 U.S.C. § 2254(e)(1).

 “The state court’s factual determinations are presumed correct, absent clear

 and convincing evidence to the contrary.” Sealey, 954 F.3d at 1354 (quoting

 28 U.S.C. § 2254(e)(1)). This presumption of correctness, however, applies

 only to findings of fact, not mixed determinations of law and fact. Brannan v.

 GDCP Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013) (per curiam)

 (recognizing the distinction between a pure question of fact from a mixed

 question of law and fact), cert. denied, 573 U.S. 906 (2014). Furthermore, the

 second prong of § 2254(d), requires this Court to “accord the state trial court

 [determination of the facts] substantial deference.” Dallas v. Warden, 964

 F.3d 1285, 1302 (11th Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314

                                        5
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 6 of 27 PageID 2044




 (2015)).    As such, a federal district court may not supersede a state trial

 court’s determination simply because reasonable minds may disagree about

 the finding. Id. (quotation and citation omitted).

       Finally, a “look through” presumption is applicable. Where there has

 been one reasoned state court judgment rejecting a federal claim followed by

 an unexplained order upholding that judgement, federal habeas courts employ

 a "look through" presumption: "the federal court should 'look through' the

 unexplained decision to the last related state-court decision that does provide

 a relevant rationale. It should then presume that the unexplained decision

 adopted the same reasoning." Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018)

 (Wilson).

                  IV.   INEFFECTIVE ASSISTANCE OF COUNSEL

       Petitioner claims he was deprived of the effective assistance of counsel.

 Claims of ineffective assistance of counsel are “governed by the familiar two-part

 Strickland[v. Washington, 466 U.S. 668 (1984)] standard.” Knight v. Fla. Dep’t of

 Corr., 958 F.3d 1035, 1038 (11th Cir. 2020), petition for cert. filed, (U.S. Jan. 7, 2021).

 Petitioner must make the familiar two-pronged showing:

               “First, the defendant must show that counsel's
               performance was deficient. This requires showing that
               counsel made errors so serious that counsel was not
               functioning as the ‘counsel’ guaranteed the defendant by
               the Sixth Amendment. Second, the defendant must show
               that the deficient performance prejudiced the defense. This
               requires showing that counsel's errors were so serious as to

                                             6
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 7 of 27 PageID 2045




               deprive the defendant of a fair trial, a trial whose result is
               reliable.” Strickland v. Washington, 466 U.S. 668, 687, 104
               S. Ct. 2052, 80 L.Ed.2d 674 (1984). Because the petitioner
               must make the required showing on both prongs of the
               Strickland test, a court may conduct its inquiry in any
               order and need not address both components of the test if
               the petitioner's showing falls short on either one. Id. at 697,
               104 S. Ct. 2052. In particular, where it is easier to avoid
               assessing counsel's performance and resolve the
               petitioner's claim on the ground that he has not made a
               sufficient showing of prejudice, courts are encouraged to do
               so. Id.


 Lee v. GDCP Warden, 987 F.3d 1007, 1018-19 (11th Cir. 2021).

        The Eleventh Circuit warns:

               because “[t]he standards created by Strickland and §
               2254(d) are both ‘highly deferential,’ . . . when the two
               apply in tandem, review is ‘doubly’ so. Harrington [v.
               Richter, 562 U.S. 86, 105 (2011)] (internal citations
               and quotation omitted). Thus, under § 2254(d), “the
               question is not whether counsel’s actions were
               reasonable. The question is whether there is any
               reasonable    argument      that    counsel      satisfied
               Strickland’s deferential standard.” Id.

 Tuomi v. Sec’y, Fla. Dep’t of Corr., 980 F.3d 787, 795 (11th Cir. 2020) petition

 for cert. filed, (U.S. Feb. 11, 2021).

        With respect to an ineffective assistance challenge to the voluntariness

 of a guilty or no contest plea, a petitioner must show there is a “reasonable

 probability that, but for counsel’s errors, he would not have pleaded guilty and

 would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985).

 The ineffective assistance of counsel may require a plea be set aside on the

                                             7
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 8 of 27 PageID 2046




 ground that it was involuntary because voluntariness implicates not only

 threats and inducements but also ignorance and incomprehension. Finch v.

 Vaughn, 67 F.3d 909, 914 (1995) (citations omitted).

       This Court must be mindful that in a post-conviction challenge to a guilty

 plea, the representations of the defendant, his counsel, and the prosecutor at

 the plea hearing, plus the findings of the judge, constitute “a formidable

 barrier.”   Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).        Indeed, a

 defendant’s solemn declarations in open court carry a strong presumption of

 verity. Thus, later contentions by a defendant contrary to the record may be

 deemed wholly incredible in light of the record.

                        V.   GROUNDS THREE AND FIVE

       Petitioner, in his Reply, waives ground three “as it is insufficient to

 establish relief under 28 U.S.C. § 2254(d).” Reply at 29. He concedes that

 the state court correctly applied the two-pronged Strickland standard to this

 claim. Id. With regard to ground five, Petitioner admits he cannot meet the

 AEDPA standard as he can neither show the state court’s decision was

 contrary to clearly established federal law nor can he demonstrate the state

 court decision amounted to an unreasonable application of clearly established




                                        8
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 9 of 27 PageID 2047




 federal law. Reply at 42-43. As such, the Court will not address grounds

 three and five.3

                                      VI.   GROUND ONE

 Ground One: Trial counsel rendered ineffective assistance of counsel by
 misadvising Petitioner concerning his ability to pursue an insanity defense in
 violation of Petitioner’s right to effective assistance of counsel as afforded by
 the Sixth and Fourteenth Amendment of the United States Constitution.

 Petition at 5.

        In his supporting facts, Petitioner explains that his counsel advised

 Petitioner that the insanity defense should be abandoned in pursuit of plea

 negotiations as the insanity defense was not strong or viable due to conflicting

 psychological experts’ opinions on Petitioner’s sanity. Id. He asserts, but for

 his counsel’s mis-advice, Petitioner would not have entered a plea of guilty and

 would have chosen to exercise his right to a trial by jury. Id. He contends

 there existed competent, substantial evidence to support an insanity defense,

 including Petitioner’s involuntary commitment contemporaneous to the

 instant    offense    which     involved    the    administration       of   anti-psychotic


 3 Petitioner asks this Court to conduct some sort of independent review of grounds three and
 five and to present the question raised in ground five to the Eleventh Circuit for its
 consideration even though Petitioner cannot meet the AEDPA requirements. Reply at 29,
 42. As this Court’s review is strictly limited pursuant to AEDPA, the Court declines
 Petitioner’s requests. Indeed, there is a clear, emphatic rule which this Court must follow;
 if the state court adjudicated a claim on its merits, Petitioner must satisfy his burden under
 § 2254(d)(1). Since Plaintiff either waives the claim or admits he cannot meet his burden
 under § 2254, the Court will not address grounds three and five.


                                               9
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 10 of 27 PageID 2048




 medication, and including Petitioner’s bizarre behavior at the time of the

 offense, which followed a car accident. Id.

       The record demonstrates the following.           Initially, Petitioner was

 charged in an information with two counts of murder in the second degree.

 (Doc. 24-1 at 31).     Upon motion of defense counsel, the Court ordered

 Petitioner to be transported for a neuro-psychological evaluation by Dr. Harry

 Krop. Id. at 35-36. An indictment for murder in the first degree and murder

 in the second degree followed. Id. at 37-38. Petitioner filed a Notice of Intent

 to Rely on Insanity Defense, stating he would rely on the testimony of Dr. Krop

 to establish the defense of insanity. Id. at 54.

       The state filed a Motion for Psychiatric Examination, and the Court

 appointed Dr. William Meadows to examine Petitioner as to his sanity or

 insanity at the time of the alleged offense. Id. at 55-56, 59, 61-63. On May

 26, 2011, Petitioner signed a “Plea of Guilty and Negotiated Sentence.” Id. at

 64-67. In pertinent part, it states that Petitioner is entering his pleas of guilty

 to the lesser-included offense of second degree murder as to count one and as

 to count two, second degree murder, as charged in the indictment, “for the

 reason that I believe it to be in my best interest.” Id. at 64. Not only does it

 state that Petitioner has been fully advised of the nature of charges, the range

 of punishment, the possible defenses and mitigation, it states that Petitioner

                                         10
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 11 of 27 PageID 2049




 was advised of the potential affirmative defense of insanity and the defense

 was discussed at length with counsel. Id. Importantly, the plea form reads:

 “[a]lthough I understand that this defense may be viable in my case, I also

 understand the difficulty of proving such a defense under the current state of

 the law in the State of Florida and that the State of Florida has filed and is

 pursuing First Degree murder charges as to Count One of the Indictment.” Id.

       Thereafter, the form states Petitioner is waiving the potential

 affirmative defense of insanity. Id. The following assurance is contained in

 the plea form: “I feel it is in my best interest and a compromise between these

 positions to waive my right to a trial on this issue” and enter the plea as stated.

 Id.   Petitioner explains, in making his decision, he did the following:

 “carefully reviewed, weighed and considered the current state of Florida law

 as it relates to the potential affirmative defense of Insanity,” reviewed the

 discovery materials related to the potential insanity defense, and discussed

 what would have to be shown to establish the insanity defense before a jury.

 Id. In the plea form, Petitioner confirms that he is not under the influence of

 any drugs, medication, substance, or condition which would interfere with his

 understanding and appreciation of his plea and the consequences of the plea.

 Id. at 66.




                                         11
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 12 of 27 PageID 2050




       The transcript of the plea proceeding is telling. Id. at 342-57. At the

 inception of the proceeding, defense counsel, Ian Weldon, announced to the

 Court that the parties had reached a proposed disposition. Id. at 344. Mr.

 Weldon mentioned that although the defense had previously filed a motion to

 rely on the defense of insanity, as the state was seeking a first degree murder

 conviction, the defense decided to view the plea agreement “as a compromise

 between those positions.” Id. As such, the defense was waiving the right to

 have a trial on the issue of insanity and would enter a plea to two counts of

 second degree murder.     Id.   Furthermore, the sentencing range would be

 forty years to life. Id. Mr. Weldon stated he had reviewed the plea form with

 his client and they both agreed with the plea. Id. at 345.

       In response, the prosecutor told the court that the experts, Dr. Krop and

 Dr. Meadows, disagreed on the matter of sanity at the time of the offense,

 providing their opinions. Id. at 346-47. After the state provided a factual

 basis for the plea, Mr. Weldon stated there was no objection or exception to the

 factual basis for purposes of the plea. Id. at 345-47. The court specifically

 inquired as to whether there was “no issue as to competency?” Id. at 347.

 Both the state and the defense responded in the negative. Id.

       The court inquired as to whether Petitioner wanted to enter the plea as

 stated by counsel. Id. at 349. Petitioner confirmed that he did want to enter

                                       12
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 13 of 27 PageID 2051




 the plea. Id. The court asked if Petitioner had lengthy conversations with

 his attorney about the charges and the possible defenses, including insanity.

 Id. at 349-50. Petitioner responded in the affirmative. Id. at 350. The court

 asked if Petitioner wished to waive the insanity defense, and Petitioner said

 yes. Id. Petitioner told the court he had no questions. Id.

       The court made an extensive inquiry as to the plea. Id. at 350. The

 court referenced the plea form and the fact it discussed “that defense of

 insanity.” Id. at 351. Upon inquiry, Petitioner confirmed that his counsel

 had carefully gone through the form with Petitioner. Id. Petitioner said he

 could read and write, had no questions about the plea form, and his attorney

 had answered all of his questions. Id. Petitioner stated his satisfaction with

 his counsel’s services. Id. at 351-52.

       When asked if Petitioner was pleading guilty because he was guilty,

 Petitioner responded, “[n]o ma’am, not that I feel that way.” Id. at 352. Mr.

 Weldon explained the plea was a compromise between the position of first

 degree murder and the defense of insanity, with the defense obtaining a plea

 to second degree murder on the first count. Id. at 353. The court asked, “[i]n

 his best interest?”   Id.   Mr. Weldon responded yes.     Id.   The court then

 asked if Petitioner felt like the plea and negotiated sentence “are in your best

 interest[.]” Id. Petitioner said yes.     Id. The Court found the plea freely

                                          13
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 14 of 27 PageID 2052




 and voluntarily entered with a full understanding of the consequences of

 entering the pleas. Id.

       Petitioner exhausted this ground by presenting it in his Second Amended

 Motion for Post-Conviction Relief.    (Doc. 24-2 at 46-53).    The trial court

 entered an Order Denying Defendant’s Second Amended and Third Amended

 Motions for Post-Conviction Relief. Id. at 103-24. Relying on the Strickland

 two-pronged standard and the holding in Hill (Doc. 24-2 at 105-107), the trial

 court denied post-conviction relief on this claim of ineffective assistance of

 counsel. Id. at 110-12. On August 1, 2017, the 1st DCA affirmed per curiam.

 (Doc. 24-3 at 163). The mandate issued on October 5, 2017. Id. at 165.

       As the trial court properly applied the two-pronged Strickland standard

 of review, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C. §

 2254(d)(1) as the state court rejected Petitioner’s claim based on Strickland.

 The trial court, appropriately applying the Strickland standard of review, also

 found Petitioner failed to satisfy the performance prong of Strickland. (Doc.

 24-2 at 112).   The trial court concluded Petitioner failed to overcome the

 presumption of effective performance accorded to his counsel.       The court

 opined:

             [T]he evidence established by the record and
             evidentiary hearings demonstrate that Defendant was
             not misadvised regarding an insanity defense.

                                       14
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 15 of 27 PageID 2053




             Rather, based on the medical opinions of Dr. Meadows
             and Dr. Krop, a strategic decision was made to enter
             pleas of guilty to a lesser-included crime in Count I,
             and as charged in Count II. The evidence shows the
             decision was made in order to specifically avoid a jury
             trial on the two Counts as charged and where, as
             discussed infra in Ground Four, death could have been
             a possible sentence.

 Id.

       In coming to its decision, the court noted that Petitioner could not seek

 to go behind his previously sworn testimony given at the plea proceeding. Id.

 at 110-11. The court also relied on the testimony presented at the evidentiary

 hearing, finding no credible evidence that defense counsel misadvised

 Petitioner regarding his ability to pursue an insanity defense. Id. at 111.

       The law in this Circuit provides, “[w]hen courts are examining the

 performance of an experienced trial counsel, the presumption that his conduct

 was reasonable is even stronger.” Hardwick v. Benton, 318 F. App’x 844, 846

 n.2 (11th Cir. 2009) (per curiam) (quoting Chandler v. United States, 218 F.3d

 1305, 1316 (11th Cir.2000)).     The post-conviction state court evidentiary

 hearing demonstrates the following.        Petitioner’s counsel, Ian Weldon,

 testified he had previously been employed with the Public Defender’s Office for

 a little over a decade and his practice deals with criminal law. (Doc. 24-2 at

 190). He attested he was experienced in handling criminal cases with clients



                                       15
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 16 of 27 PageID 2054




 with mental health issues and was familiar with the protocols, procedures, and

 rules dealing with competency evaluations. Id. at 192.

       Mr. Weldon testified that Dr. Krop found Petitioner competent and very

 intelligent. Id. at 193-95. Mr. Weldon was also aware that Dr. Krop believed

 there may be a viable insanity defense. Id. at 195. Mr. Weldon knew Dr.

 Meadows found Petitioner competent to proceed and concluded there was no

 viable insanity defense.    Id. at 196.     Mr. Weldon told the court plea

 discussions followed these evaluations.      Id.    Mr. Weldon said he was

 satisfied that Petitioner understood his plea as well as the plea form. Id. at

 199-200.

       The court pointedly asked Mr. Weldon about the quality of the insanity

 defense and the content of Mr. Weldon’s advice to his client. Id. at 209. Mr.

 Weldon responded:

                    Well, we discussed it. It is a difficult defense.
             It is up to the jurors as to, you know, whether they are
             going to accept that or not.

                   And, you know, I think we looked at Dr.
             Meadows[’] report versus Dr. Kropp’s [sic] and decided
             whether we are going to be able to succeed on that.
             Ultimately. We are not going to pursue it. We took
             negotiations rather than risk guilty to first degree
             murder.




                                       16
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 17 of 27 PageID 2055




 Id. Mr. Weldon explained he believed Dr. Krop had some reservation about

 the insanity defense and Dr. Meadows’ report said Petitioner was sane at the

 time of the offense, making it a difficult for a jury to reconcile the opposing

 positions, leading to plea negotiations. Id. at 210. Of import, Mr. Weldon

 testified the prosecutor threatened to file a death penalty notice and the

 defense successfully held off the notice by entering into plea negotiations. Id.

 at 288-89.

        On cross-examination, Mr. Weldon explained that he discussed the risks

 of going to trial versus the rewards of going to trial, and the defense decided to

 come up with the compromise with the state as to a lesser charge. Id. at 295.

 Mr. Weldon attested that he never told Petitioner “he was unable to pursue an

 insanity defense[.]” Id. at 296. Mr. Weldon admitted that Petitioner’s desire

 to avoid the death penalty played “a big part of the plea negotiations, to hold

 off on the death penalty, and a lot of our calculus was based on that as well.”4

 Id. at 300.

        The trial court, in denying the Rule 3.850 motion, not only relied on the

 testimony from the evidentiary hearing, it also relied on Dr. Krop’s testimony




 4 Notably, the state may seek the death penalty even if it does not file notice of intent to seek
 death within forty-five days of arraignment. Gonzalez v. State, 829 So. 2d 277, 279 (Fla. 2d
 DCA 2002) (“failure of the State to give timely notice under the rule [Fla. R. Crim. P. 3.202]
 does not preclude the State from seeking the death penalty”).

                                                17
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 18 of 27 PageID 2056




 from the sentencing proceeding, noting that Dr. Krop testified he did not

 finalize his opinion as to sanity or insanity because Petitioner elected to enter

 into a negotiated plea.   Id. at 111.    Furthermore, the court relied on the

 rather strong testimony from Dr. Meadows opining that “Defendant was not

 insane and there was no viable insanity defense.” Id.

       The Court finds the state court’s determination is consistent with federal

 precedent.   The 1st DCA’s decision, although unexplained, is entitled to

 AEDPA deference.      Applying the look through presumption described in

 Wilson, the state court’s ruling is based on a reasonable determination of the

 facts and a reasonable application of the law.      In short, the state court’s

 adjudication of the claim is not contrary to or an unreasonable application of

 Strickland and Hill or based on an unreasonable determination of the facts.

 Therefore, the state court’s decision is entitled to deference and ground one is

 due to be denied.

                                VII.   GROUND TWO

 GROUND TWO: Trial counsel rendered ineffective assistance of counsel by
 misadvising Petitioner concerning his ability to move to suppress
 incriminating statements in violation of Petitioner’s right to effective
 assistance of counsel as afforded by the Sixth and Fourteenth Amendments of
 the United States Constitution as well as Petitioner’s Fifth Amendment right
 against self incrimination as afforded by the United States Constitution and
 as articulated by the Supreme Court in Miranda v. Arizona, 384 U.S. 436
 (1966).



                                         18
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 19 of 27 PageID 2057




 Petition at 6.

       In his supporting facts, Petitioner states counsel advised Petitioner to

 pursue plea negotiations and a plea agreement rather than moving to suppress

 Petitioner’s incriminating statements given to law enforcement during an

 interview. Id. at 6. Petitioner complains this advice was given even though

 Petitioner was interviewed while he under involuntary commitment pursuant

 to the Baker Act as well as having been recently involuntarily administered

 two anti-psychotic medications (Haldol and Risperidone).        Id.   Petitioner

 asserts his rights may not have been properly waived, “as Petitioner was likely

 incapable of understanding his rights due to the influence of the psychotropic

 medication as well as his compromised psychological state[.]” Id.

       Petitioner exhausted this claim of ineffective assistance of counsel by

 presenting it in his Second Amended Motion for Post-Conviction Relief. Id. at

 53-57. The court denied post-conviction relief. Id. at 115-17. The 1st DCA

 affirmed. (Doc. 24-3 at 163).

       The trial court opined Petitioner may not seek to go behind his previously

 sworn testimony given during his plea proceeding. Id. at 115-16. The trial

 court concluded it was the defense’s strategic decision to refrain from filing a

 motion to suppress because the defense wanted to keep the state engaged in

 plea negotiations. Id. at 116. This was particularly of concern as the state

                                       19
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 20 of 27 PageID 2058




 obtained an indictment for murder in the first degree, the prosecutor was

 threatening to seek the death penalty, and the state could have sought the

 death penalty as to the first count of the indictment. Id. The trial court

 noted, defense counsel attested Petitioner agreed that counsel should not file

 a motion to suppress under these circumstances. Id. Counsel explained that

 part of the reasoning behind not filing a motion to suppress was that, “aside

 from Defendant’s confession, there existed a great amount of other evidence

 against Defendant and, as such, Defendant’s confession was not dispositive of

 the case.”5 Id. at 116.

        The trial court held:

                       This Court finds Defendant has failed to fulfill
               his burdens of showing trial counsel either told
               Defendant, or wrongly believed, that Defendant’s
               mental state and/or use of psychotropic medications
               would not be relevant regarding the voluntariness of
               Defendant’s statements. Moreover, this Court finds
               it is not reasonably likely that, even if counsel had filed
               a motion to suppress, the motion would have changed
               the outcome of the instant case. Based on the
               testimony presented during the evidentiary hearings,
               this Court finds counsel made a well-reasoned
               strategic decision to refrain from filing a Motion to
               Suppress, including seeking to avoid subjecting his
               client to the death penalty. As such, this Court finds

 5 The police found Petitioner naked in the middle of a community swimming pool, with the
 body of a child (eighteen months old) floating in the pool and the body of the child’s mother
 at the bottom of the pool. (Doc. 24-1 at 17). Autopsies confirmed both victims died from
 drowning. Id. The police photographed scratches, described as claw marks, on Petitioner’s
 neck or clavicle. Id. at 165, 182.

                                              20
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 21 of 27 PageID 2059




             Defendant has failed to fulfill his burdens under
             Strickland of showing counsel rendered deficient
             performance. As such, Ground Two is denied.

 Id. at 116-17.

       Upon review, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C.

 § 2254(d)(1) as the state court rejected this claim based on Strickland.

 Further, Petitioner has not shown the state court unreasonably applied

 Strickland or unreasonably determined the facts. Indeed, the state court was

 objectively reasonable in its Strickland inquiry.       Failing to satisfy the

 performance prong of Strickland, Petitioner cannot prevail on his claim of

 ineffective assistance of counsel as a petitioner must satisfy both prongs of the

 two-part standard.     Applying the look-through presumption described in

 Wilson, deference is due to the 1st DCA’s decision affirming the decision of the

 trial court in denying post-conviction relief. As such, ground two is denied.

                            VIII.   GROUND FOUR

 GROUND FOUR: The trial court’s acceptance of Petitioner’s plea of guilty
 without a judicial finding of a factual basis for the charges to which Petitioner
 pled amounted to a violation of Petitioner’s right to due process as afforded by
 the Fifth and Fourteenth Amendment of the United States Constitution and
 was contrary to, or involved an unreasonable application of, clearly established
 federal law as articulated by the Supreme Court in Pate v. Robinson, 383 U.S.
 375 (1966), North Carolina v. Alford, 400 U.S. 25 (1970), and Bousley v. United
 States, 523 U.S. 614 (1998).

 Petition at 9.



                                        21
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 22 of 27 PageID 2060




          In this fourth ground for relief, Petitioner asserts the trial court accepted

 the plea without making a judicial finding of a factual basis for the plea. Id.

 at 9. In support, Petitioner alleges he maintained his innocence at the plea

 proceeding. Id.

          The record shows the trial court entered into an extensive plea colloquy

 after Petitioner signed a plea agreement stating he was entering his pleas of

 guilty believing the pleas to be in his best interest.             During the plea

 proceeding, the court asked whether there was a factual basis for the pleas.

 Id. at 345. The state responded, providing a detailed factual basis for the

 pleas:

                       Yes, Your Honor, were this case to proceed to
                trial the State of Florida would establish beyond and
                to the exclusion of all reasonable doubt that on July
                8th, 2009, this defendant, Mr. Gomez, did unlawfully
                take the human lives of two individuals, Tiffany
                Satone and daughter [child victim], [child victim]
                being a child under the age of 18 years of age.

                      Your Honor, the facts in this case if it were to
                proceed to trial would be that this defendant on the
                date in question did effect the death of both these
                individuals by drowning. Both of these victims were
                found deceased in a community pool up in the
                Arlington section of town. The defendant was located
                in the same pool by Jacksonville Sheriff’s officers who
                responded on the scene. And the defendant was
                taken into custody.




                                            22
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 23 of 27 PageID 2061




                   It was determined throughout dependency of the
             investigation that the death was at the hands of this
             defendant. He has been charged accordingly.

                  This is all contrary to provision of section
             672.04(2) of the Florida Statutes.

                    I’d also put on the record that both the defendant
             had been interviewed by the Jacksonville Sheriff’s
             Office detectives, he provided facts indicating he was
             in fact responsible. He was the only person with the
             ability to be responsible for the deaths of these two
             individuals. Their death was a result of drowning
             and Medical Examiner determined that as to both
             individuals.

                   An evaluation of this defendant had been
             undertaken by counsel for the defense and also for the
             State as to the issue of sanity at the time of the offense.
             Dr. Krop for the defense opined he believed the
             defendant may have a liable [sic] defense of insanity.
             Dr. Meadows examined the defendant for the State of
             Florida in a report that’s been received, provided to
             defense counsel just as recently as last night, opined
             the defendant was in fact sane at the time of the
             offense.

                   Interview was conducted of the defendant.
             That was during the course of that evaluation which
             was not confidential, the nature of that interview
             comports with the facts and circumstances as
             determined by the Sheriff’s Office during their
             investigation, that this defendant was in fact
             responsible and did cause the death of these two
             individuals by drowning.

 Id. at 345-47.




                                         23
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 24 of 27 PageID 2062




       Immediately thereafter, defense counsel stated, “for purposes of the

 plea[,] we have no objection or exception to the factual basis as stated by the

 State[,]” and the court said okay. Id. at 347. The court asked Petitioner if he

 wanted to enter his plea and proceed to sentencing. Id. at 349. Petitioner

 confirmed he wanted to do that. Id. Petitioner stated he was willing to waive

 his right to a jury trial.    Id. at 349-50.    Petitioner had no questions or

 reservations about his decision. Id. at 350. Petitioner said he thought the

 plea and negotiated sentence were in his best interest. Id. at 353.

       Petitioner raised the claim presented in ground four of the Petition in a

 state petition for writ of habeas corpus. (Doc. 24-3 at 285-317). The trial

 court entered an Order Dismissing Defendant’s Petition for Writ of Habeas

 Corpus, construing the petition to be a motion for post-conviction relief

 pursuant to Rule 3.850.       (Doc. 24-4 at 147-51).       The court found the

 petition/motion untimely.        Id. at 148.       The court also found the

 petition/motion second or successive. Id. at 149-50.

       Alternatively, the court found Petitioner’s allegations do not constitute

 manifest injustice. Id. at 149. In making this finding, the court noted that

 stipulating to a factual basis is appropriate as long as there is sufficient record

 evidence to support the stipulation, and the record is sufficient if arrest and

 police affidavits support the factual basis. Id. As such, the court found an

                                         24
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 25 of 27 PageID 2063




 adequate factual basis to support the plea provided at the time of the plea and

 within the record. Id.

       Petitioner appealed the circuit court’s decision. (Doc. 24-5 at 39-40, 45-

 80). On February 12, 2019, the 1st DCA affirmed per curiam. Id. at 85-86.

 The mandate issued October 1, 2019.                Id. at 93.       Petitioner sought

 discretionary review, id. at 95-97, and the Supreme Court of Florida declined

 to accept jurisdiction on February 25, 2020. Id. at 148.

       To the extent the claim was addressed on its merits, the Court gives

 deference to the 1st DCA’s decision affirming the decision of the trial court.6

 The Court finds the state court’s determination is consistent with federal

 precedent.     Although unexplained, the 1st DCA’s decision is entitled to

 AEDPA deference.         Applying the look-through presumption set forth in

 Wilson, the state court’s ruling is based on a reasonable determination of the

 facts and a reasonable application of the law.

       The 1st DCA’s decision affirming the trial court is not contrary to, nor

 an unreasonable application of controlling United States Supreme Court

 precedent. As Petitioner has not demonstrated that the adjudication of the

 state court was contrary to or an unreasonable application of any clearly



 6 Respondents do not assert this ground is unexhausted and procedurally defaulted.  They
 contend the claim was exhausted when raised in the state habeas petition. Response at 33.

                                            25
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 26 of 27 PageID 2064




 established federal law as determined by the United States Supreme court or

 an unreasonable determination of the facts, Petitioner is not entitled to habeas

 relief on ground four.

       Alternatively, this claim is due to be denied. The trial court asked the

 state to present a factual basis for the plea, the state provided one, and the

 court said okay.    Defense counsel stipulated to the factual basis for the

 purposes of the plea. Neither defense counsel nor Petitioner announced any

 legal exception or objection. The court accepted the plea, finding it was freely,

 knowingly, and voluntarily entered. (Doc. 24-1 at 353). The plea proceeding

 and the record evidence demonstrate a factual basis for the plea.             See

 Response at 35.

       At the plea proceeding, Petitioner expressed his position that he was

 pleading guilty because he believed it to be in his best interest. This position

 is also contained in the written plea agreement signed by Petitioner.

 Petitioner is not entitled to habeas relief on ground four of the Petition.

       Accordingly, it is now

       ORDERED AND ADJUDGED:

       1.    The Second Amended Petition (Doc. 22) is DENIED.

       2.    This action is DISMISSED WITH PREJUDICE.

       3.    The Clerk shall enter judgment accordingly and close this case.

                                        26
Case 3:17-cv-01172-BJD-MCR Document 34 Filed 03/10/21 Page 27 of 27 PageID 2065




        4.     If Petitioner appeals the denial of his Second Amended Petition

 (Doc. 22), the Court denies a certificate of appealability.7 Because this

 Court has determined that a certificate of appealability is not warranted, the

 Clerk shall terminate from the pending motions report any motion to proceed

 on appeal as a pauper that may be filed in this case. Such termination shall

 serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 10th day of

 March, 2021.




 sa 3/8
 c:
 Andrew Michael Gomez
 Counsel of Record




 7 This Court should issue a certificate of appealability only if a petitioner makes "a
 substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). To make
 this substantial showing, Petitioner "must demonstrate that reasonable jurists would find
 the district court's assessment of the constitutional claims debatable or wrong," Tennard v.
 Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or
 that "the issues presented were 'adequate to deserve encouragement to proceed further,'"
 Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880,
 893 n.4 (1983)). Upon due consideration, this Court will deny a certificate of appealability.


                                              27
